Citation Nr: 0918515	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION


The Veteran served on active duty from July 1954 to June 1957 
and from July 1960 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to service connection for PTSD can be reached.

Service connection for PTSD, requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f), Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV).  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125.

The Veteran's service personnel records reveal that he served 
in Vietnam for the time period from January 1966 to March 
1968.  The personnel records indicate that was a military 
policeman with the 272d Military Police (MP) Company in 
Vietnam as of January 1966 and a first cook with the 11th 
Public Information (PI) Detachment as of April 1967.    

The Veteran submitted a stressor statement received in May 
2005.  He indicated that he was in an 18-wheeler truck 
leaving Cam Rahn Bay in Vietnam to head to his duty station 
in January 1966 and the main gate was blown up.  He said the 
gate guards and people riding in the lead vehicle were 
killed.  He said there were bodies and blood everywhere.  He 
also stated that while serving as a cook in Qui Nhon with the 
11th PID Detachment in the middle of 1967 he witnessed 
roadside bombings and ambushes on troops.  The Veteran also 
described an incident whereby his compound at Camp MacDermick 
was attacked some time in 1968.  
 
Associated with the claims file are VA outpatient treatment 
reports dated from August 2004 to June 2005.  The Veteran was 
reported to have a positive PTSD screen in August 2004.  The 
Veteran underwent a psychiatry consultation in September 2004 
at which time he was diagnosed with PTSD and depression.  He 
was reported to have a diagnosis of PTSD in February 2005 and 
a PTSD screen was positive in June 2005.  The records reveal 
that the Veteran attended PTSD group therapy.    

The Veteran also submitted a psychosocial assessment 
evaluation performed by E. Tripi, Ph.D., dated in September 
2006.  Dr. Tripi diagnosed the Veteran with chronic, severe 
PTSD.  

Associated with the claims file is a Request for Information 
that appears to have been sent to the National Personnel 
Records Center (NPRC) by the RO in December 2005.  It was 
noted that the Veteran reported an explosion at the main gate 
in Cam Rahn Bay in January 1966 and that the request was 
being made to verify the Veteran's PTSD stressor.  However, 
there is no indication that a response was ever received from 
the NPRC or that any other attempt was made to verify the 
alleged stressor.  

Because the Veteran submitted a diagnosis of PTSD and 
information adequate to research at least one of his 
stressors, in order to properly assess the Veteran's claim 
for PTSD, the AMC should attempt to verify the January 1966 
incident at Cam Rahn Bay.  Furthermore, as the Veteran's 
accredited representative has specifically argued that not 
all service personnel records are associated with the file, 
an attempt should be made to ensure that there remain no 
outstanding records that are available but not of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a 
detailed statement discussing any 
other alleged 
stressful incidents in service (to 
include specific names, places and 
dates) that have been identified in 
connection with his claimed PTSD.  
He should be informed of his 
personal responsibility and critical 
need to provide this information to 
support his claim.  This includes 
any helpful information such as 
statements from fellow servicemen 
who witnessed the incidents in 
question.  

2.  Ask the NPRC if any additional 
service personnel or service 
treatment records are available that 
are not currently associated with 
the claims file.  If so, such 
records should be submitted.  A 
negative response should be clearly 
documented in the claims file.

3.  Ask the U. S. Army and Joint 
Services Records Research Center 
(JSRRC) to research available 
records for any unit historical, 
operations, or other reports that 
could potentially verify the alleged 
explosion that occurred at the main 
gate at Cam Rahn Bay in January 1966 
while the Veteran was assigned to 
the 272d MP Company.  

4.  After undertaking any other 
development deemed appropriate, to 
include examination if any alleged 
in-service stressor is found to be 
verified, consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


